Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
Applicant maintains “The combination of Barbera and Auslander does not disclose or teach an ink compositions including a nanomaterial comprising a plurality of quantum confined semiconductor nanocrystals and a liquid vehicle as recited by instant Claim 1. And specifically, the combination of Barbera and Auslander does not disclose or teach an ink composition that, at the same time, has a surface tension of about 25 dyne/cm to about 75 dyne/cm and includes a liquid vehicle having a boiling point of about 197 °C to about 290 °C.”
Examiner respectfully disagrees, as Examiner explains in the final rejection submitted on 6/14/2021. The combination of Barbera and Auslander does disclose or teach an ink compositions including a nanomaterial comprising a plurality of quantum confined semiconductor nanocrystals and a liquid vehicle as recited by instant Claim 1. And specifically, the combination of Barbera and Auslander does disclose or teach an ink composition that, at the same time, has a surface tension of about 25 dyne/cm to about 75 dyne/cm and includes a liquid vehicle having a boiling point of about 197 °C to 
As Examiner said in Final rejection “Applicant just claiming the liquid vehicle, they are not claiming the liquid vehicle consist of only water soluble organic solvent having boiling point 197 °C to 290 °C or does not consist of water. However, Applicant’s own specification in [0075] discloses “Examples of a liquid vehicle for inclusion in an ink including a nanomaterial (e.g., a nanomaterial comprising semiconductor nanocrystals) include, without limitation, those listed in the following Table 1, and mixtures of two or more. Therefore, combination of the references reads on the current claimed language. Claiming the liquid vehicle with set amount of solvent and set amount of water might overcome the combination of current references.
As Examiner Discussed in Interview on September 2, 2021, “Discussed Final rejection, combination of the references reads on current claim language. Examiner suggested claimed ethylene glycol alone as solvent, or liquid vehicle is non-aqueous liquid or ink does not contains water may overcome the rejection. The Amendment will be after final rejection so it requires further consideration and new search.” Applicant representative (Ian M. Wasser) agrees with Examiner on that and applicant representative agrees to file Amendment with RCE to move the case forward.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853